
	
		I
		112th CONGRESS
		2d Session
		H. R. 3804
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2012
			Mr. Huelskamp
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Education and the
			 Workforce and Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To permanently extend tax relief and repeal certain tax
		  increases.
	
	
		1.Short title; table of
			 contents
			(a)In
			 generalThis Act may be cited
			 as the American Opportunity and
			 Freedom Act of 2012 .
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Permanent extension of income tax relief
					Sec. 101. Repeal of EGTRRA sunset.
					Sec. 102. Repeal of JGTRRA sunset.
					Sec. 103. Technical and conforming amendments.
					Title II—Permanent repeal of estate and generation-skipping
				transfer taxes
					Sec. 201. Repeal of estate and generation-skipping transfer
				taxes.
					Title III—Repeal of alternative minimum tax
					Sec. 301. Repeal of individual alternative minimum
				tax.
					Title IV—Repeal of tobacco product excise tax
				increase
					Sec. 401. Repeal of tobacco product excise tax
				increase.
					Title V—Repeal of tax increases relating to Patient Protection
				and Affordable Care Act
					Sec. 501. Repeal of revenue provisions relating to
				PPACA.
					Sec. 502. Repeal of tax provisions relating to individual
				mandate.
					Sec. 503. Repeal of tax provisions relating to employer
				mandate.
				
			IPermanent
			 extension of income tax relief
			101.Repeal of
			 EGTRRA sunsetSection 901 of
			 the Economic Growth and Tax Relief Reconciliation Act of 2001 is
			 repealed.
			102.Repeal of
			 JGTRRA sunsetSection 303 of
			 the Jobs and Growth Tax Relief Reconciliation Act of 2003 is repealed.
			103.Technical and
			 conforming amendmentsThe
			 Secretary of the Treasury or the Secretary’s delegate shall, not later than 90
			 days after the date of the enactment of this Act, submit to the Committee on
			 Ways and Means of the House of Representatives and the Committee on Finance of
			 the Senate a draft of any technical and conforming changes in the Internal
			 Revenue Code of 1986 which are necessary to reflect throughout such Code the
			 purposes of the provisions of, and amendments made by, this Act.
			IIPermanent repeal
			 of estate and generation-skipping transfer taxes
			201.Repeal of
			 estate and generation-skipping transfer taxes
				(a)Estate tax
			 repealSubchapter C of chapter 11 of subtitle B (relating to
			 miscellaneous) is amended by adding at the end the following new
			 section:
					
						2210.Termination
							(a)In
				generalExcept as provided in subsection (b), this chapter shall
				not apply to the estates of decedents dying after December 31, 2010.
							(b)Certain
				distributions from qualified domestic trustsIn applying section
				2056A with respect to the surviving spouse of a decedent dying on or before
				December 31, 2010—
								(1)section
				2056A(b)(1)(A) shall not apply to distributions made more than 10 years after
				such date, and
								(2)section
				2056A(b)(1)(B) shall not apply on or after such
				date.
								.
				(b)Generation-Skipping
			 transfer tax repealSubchapter G of chapter 13 of subtitle B
			 (relating to administration) is amended by adding at the end the following new
			 section:
					
						2664.TerminationThis chapter shall not apply to
				generation-skipping transfers after December 31,
				2010.
						.
				(c)Conforming
			 amendments
					(1)The table of
			 sections for subchapter C of chapter 11 is amended by adding at the end the
			 following new item:
						
							
								Sec. 2210.
				Termination.
							
							.
					(2)The table of
			 sections for subchapter G of chapter 13 is amended by adding at the end the
			 following new item:
						
							
								Sec. 2664.
				Termination.
							
							.
					(d)Carryover basis
			 at death and other changes taking effect with repealSo much of section 301 of the Tax Relief,
			 Unemployment Insurance Reauthorization, and Job Creation Act of 2010 (relating
			 to reinstatement of estate tax; repeal of carryover basis) as relates to the
			 provisions of law amended by subtitle E of title V of the Economic Growth and
			 Tax Relief Reconciliation Act of 2001 shall not apply to estates of decedents
			 dying, and transfers made, on or after the date of the enactment of this
			 Act.
				(e)Sunset not
			 applicableSection 304 of the
			 Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of
			 2010 is hereby repealed.
				(f)Effective
			 DateThe amendments made by
			 this section shall apply to the estates of decedents dying, and
			 generation-skipping transfers, after December 31, 2010.
				IIIRepeal of
			 alternative minimum tax
			301.Repeal of
			 individual alternative minimum tax
				(a)In
			 GeneralSubsection (a) of section 55 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new flush
			 sentence:
					
						Except in the case of a corporation, no tax shall be
				imposed by this section for any taxable year beginning after December 31, 2010,
				and the tentative minimum tax of any taxpayer other than a corporation for any
				such taxable year shall be zero for purposes of this
				title..
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2010.
				IVRepeal of tobacco
			 product excise tax increase
			401.Repeal of
			 tobacco product excise tax increase
				(a)In
			 generalEach provision of the
			 Internal Revenue Code of 1986 amended by section 701 of the Children’s Health
			 Insurance Program Reauthorization Act of 2009 is amended as such provision
			 would read if such section had never been enacted.
				(b)Floor stocks
			 refund
					(1)In
			 generalOn tobacco products and cigarette papers and tubes
			 manufactured in or imported into the United States which are removed on or
			 before the date of the enactment of this Act, and held on such date for sale by
			 any person, there shall be credited or refunded (without interest) to the
			 person who paid such tax (hereafter in this subsection referred to as the
			 taxpayer) an amount equal to the excess of the tax paid by the
			 taxpayer on the article over the amount of such tax which would be imposed on
			 such article had the article been removed on the day after the date of the
			 enactment of this Act.
					(2)Time for filing
			 claimsNo credit or refund
			 shall be allowed or made under this subsection unless claim therefor is filed
			 with the Secretary of the Treasury before the date which is 6 months after the
			 date of the enactment of this Act.
					(3)DefinitionsAny term used in this subsection which is
			 also used in section 5702 of the Internal Revenue Code of 1986 shall have the
			 same meaning as such term has in such section.
					(4)Controlled
			 groupsRules similar to the rules of section 5061(e)(3) of such
			 Code shall apply for purposes of this subsection.
					(c)Effective
			 dateThe amendments made by this section shall apply to articles
			 removed (as defined in section 5702(j) of the Internal Revenue Code of 1986)
			 after the date of the enactment of this Act.
				VRepeal of tax
			 increases relating to Patient Protection and Affordable Care Act
			501.Repeal of
			 revenue provisions relating to PPACAEffective on the date of the enactment of
			 this Act, subtitle F of title I and title IX of the Patient Protection and
			 Affordable Care Act, as each is amended by title X of such Act, are repealed,
			 and the Internal Revenue Code of 1986 shall be applied as if such subtitle F
			 and such title IX had never been enacted.
			502.Repeal of tax
			 provisions relating to individual mandateEffective on the date of the enactment of
			 this Act, section 5000A of the Internal Revenue Code of 1986, section 6055 of
			 such Code, section 1502(c) of the Patient Protection and Affordable Care Act,
			 and any amendments made by section 1502(b) of such Act are repealed, and the
			 Internal Revenue Code of 1986 shall be applied as if such provisions had never
			 been enacted.
			503.Repeal of tax
			 provisions relating to employer mandateEffective on the date of the enactment of
			 this Act, section 4980H of the Internal Revenue Code of 1986, section 6056 of
			 such Code, section 1513(c) of the Patient Protection and Affordable Care Act,
			 and any amendments made by section 1514(b) of such Act are repealed, and the
			 Internal Revenue Code of 1986 shall be applied as if such provisions had never
			 been enacted.
			
